DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 6/10/2020.
Claims 2, 5 and 8 have been canceled.
Claims 1, 4, 6-7, 9-12 and 15-16 have been amended.
Claims 1, 3-4, 6-7, and 9-16 are pending for consideration.

Response to Arguments
The rejection under 35 U.S.C. §112(b) of claims 1, 3-4, 6-7, and 9-16 has been withdrawn as the claims have been amended to remove the indefiniteness issue.
Applicant’s arguments with respect to claims 1, 3-4, 6-7, and 9-16 have been considered but are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 6-7, 9, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20130321841) (hereinafter Nakajima) in view of Kung et al (US 5265159) (hereinafter Kung), and further in view of Slick et al. (US 20050235145) (hereinafter Slick).
Regarding claim 1, Nakajima discloses an image processing apparatus comprising: a nonvolatile storage that stores data (Nakajima: paragraph 0026, “A hard disk drive (HDD) 208 stores system software, an application, and image data”); and a central processing unit (CPU) programmed to: (Nakajima: paragraph 0026, “A central processing unit (CPU) 205 is a controller that controls the entire multifunction peripheral”); accept a print instruction including image data (Nakajima: paragraphs 0043 and 0046-0047, “the CPU 205 displays a list of printable document data on the operation unit 210, and waits for the subsequent instruction input from the user. The displayed list of document data includes a file name of the document data and a thumbnail image generated from the document data”); convert the image data to print data that is used when a print process is performed (Nakajima: paragraphs 0028 and 0053, “the CPU 205 requests RIP processing to the RIP unit 218, and generates rasterized image data. The rasterized image data is bitmap data serving as image data obtained by converting document data”); and, the CPU is further programmed to: encode the image data and the print data obtained as a result of converting the image data to the print data by using encryption key information (Nakajima: paragraphs 0055-0056 and 0067, “If the document data, which has been encrypted with the password, has been printed by the above-mentioned processing, the image data, which has been decrypted and subjected to RIP processing, is encrypted again, and is then stored in the HDD 208”); store the encoded image data and the encoded print data in the nonvolatile storage unit (Nakajima: paragraphs 0028, 0058, 0067 and 0069, “If the document data, which has been encrypted with the password, has been printed by the above-mentioned processing, the image data, which has been decrypted and subjected to RIP processing, is encrypted again, and is then stored in the HDD”).
Nakajima discloses the print instruction.  However, Nakajima does not explicitly disclose the following limitation which is disclosed by Kung, the instruction includes a setting indicating that data corresponding to the image data is to be deleted so as to be unrecoverable (Kung: column 3 lines 1-7, “the computer system intercepts the delete file command and prompts the user on the display screen if a secure deletion of the stored filed file is desired”); delete the encoded image data and the encoded print data by using a usual deletion method (Kung: column 3 lines 1-17, “If no secure file deletion is desired, then the method 10 of the present invention proceeds to a normal delete file process 14. This normal delete file process may be a traditional file deletion process described in the Background section); and delete the encryption key information so as to be unrecoverable by using a complete-deletion method, the usual deletion method being different from the complete-deletion method, (Kung: column 3 lines 18-62, “If the secure file deletion method 10 of the present invention is used, no utility program can recover any information from the deleted file 20. To an intruder, the storage space is encrypted to look like random bits. Therefore, no information can be retrieved nor derived from the encrypted, deleted file”), wherein the usual deletion method is an erase method in which only information enabling recognition of a presence of the encoded image data and the encoded print data is deleted, while the encoded image data and the encoded print data remains stored in the nonvolatile storage (Kung: column 3 lines 1-17, “If no secure file deletion is desired, then the method 10 of the present invention proceeds to a normal delete file process 14. This normal delete file process may be a traditional file deletion process described in the Background section, wherein a pointer contained in the file directory of the storage medium 15 that points to the information blocks comprising the file 20 is deleted. In this situation, the actual contents of the information in the file 20 is left untouched”, {Examiner notes that the pointer of the stored image and print data is deleted but the actual file is left untouched })).  Nakajima and Kung are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakajima and Kung before him or her, to modify the system of Nakajima to include the file deletion method of Kung.  The suggestion/motivation for doing so would have been to eliminate the possibility of recovery of the data as a readable file by unauthorized persons (Kung: column 1 lines 8-10).
The combination of Nakajima and Kung does not explicitly disclose the following limitation which is disclosed by Slick, wherein the complete-deletion method is an erase method in which the encryption key information is overwritten multiple times, the processor being programmed to: (i) overwrite the encryption key information with all-bit-off data; (ii) overwrite the encryption key information with all-bit-on data; and (iii) overwrite the encryption key information with random numbers (Slick: paragraph 0066, “The symmetric key obtained in this manner is preferably only used for a single print job, after which it is destroyed. All remnants of the symmetric key are destroyed by overwriting, such that the symmetric key cannot be recovered from the client system by any means. Remnants of the key, as well as any cleartext data buffers in system memory, are overwritten with a pattern, using at least one pass. Remnants of cleartext data buffers that exist on hard disk are overwritten using a technique corresponding to DOD 5220.22-M, "clear" level, or better.”, {Examiner notes, the DOD 5220.22-M recited in Slick reference is used to overwrite all-bit-off data, all-bit-on data and random numbers as recited in the applicant’s specification}).  The combination of Nakajima and Kung and Slick are analogous art because they are from the same field of endeavor, data integrity.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakajima in view of Kung and Slick before him or her, to modify the system of Nakajima in view of Kung to include the technique corresponding to DOD 5220.22-M of Kung.  The suggestion/motivation for doing so would have been to provide the desired level of data privacy (Slick: paragraph 0012).
Regarding claim 15, claim 15 discloses a system claim that is substantially equivalent to the apparatus of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.
Regarding claim 16, claim 16 discloses a medium claim that is substantially equivalent to the apparatus of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 16 and rejected for the same reasons.
Regarding claim 3, Nakajima as modified wherein the CPU is further programmed to perform a process for deleting the print data and the image data and a process for deleting the encryption key information at different timings (Kung: column 3 lines 1-62, If no secure file deletion is desired, then the method 10 of the present invention proceeds to a normal delete file process 14…. If the secure file deletion method 10 of the present invention is used, no utility program can recover any information from the deleted file 20. To an intruder, the storage space is encrypted to look like random bits. Therefore, no information can be retrieved nor derived from the encrypted, deleted file”).  The same motivation to modify Nakajima in view of Kung in view of Slick, as applied in claim 1 above, applies here.
Regarding claim 4, Nakajima as modified wherein the CPU is further programmed to: store the encryption key information in the storage unit and, in a case of reading the image data or the print data stored in the storage, decode the image data or the print data by using the encryption key information stored in the storage (Nakajima: paragraphs, 0028 and 0053-0054, “An encryption processing unit 222 encrypts input data including the image data. A decryption processing unit 223 decrypts the encrypted data”… “a key used to encrypt the rasterized image data is the password that has been received in step S409. More specifically, the password, which has been used as the decryption key during the initial printing, is diverted as the encryption key during the reprinting”).  
Regarding claim 6, Nakajima as modified discloses wherein the CPU is further programmed to store the encryption key information in the storage and, in a case of reading the image data or the print data stored in the nonvolatile storage, decode the image data or the print data by using the encryption key information stored in the nonvolatile storage (Nakajima: paragraphs, 0028 and 0053-0054, “An encryption processing unit 222 encrypts input data including the image data. A decryption processing unit 223 decrypts the encrypted data”… “a key used to encrypt the rasterized image data is the password that has been received in step S409. More specifically, the password, which has been used as the decryption key during the initial printing, is diverted as the encryption key during the reprinting”).  
Regarding claim 7, Nakajima as modified discloses wherein the CPU is further programmed to save the encryption key information in a location external to the image processing apparatus (Nakajima: paragraphs, 0028 and 0053-0054); and in a case of reading the image data or the print data stored in the nonvolatile storage, decodes the image data or the print data by obtaining and using the encryption key information saved in the location external to the image processing apparatus (Nakajima: paragraphs, 0028 and 0053-0054, “At this time, a key used to encrypt the rasterized image data is the password that has been received in step S409. More specifically, the password, which has been used as the decryption key during the initial printing, is diverted as the encryption key during the reprinting. The password used when the document data is printed is thus diverted as the encryption key for the rasterized image data, so that the user need not separately remember a password for the reprinting”).  
Regarding claim 9, Nakajima as modified discloses wherein the CPU is further programmed to save the encryption key information in a location external to the image processing apparatus (Nakajima: paragraphs, 0028 and 0053-0054); and in a case of reading the image data or the print data stored in the nonvolatile storage, decode the image data or the print data by obtaining and using the encryption key information saved in the location external to the image processing apparatus (Nakajima: paragraphs, 0028 and 0053-0054, “An encryption processing unit 222 encrypts input data including the image data. A decryption processing unit 223 decrypts the encrypted data”… “a key used to encrypt the rasterized image data is the password that has been received in step S409. More specifically, the password, which has been used as the decryption key during the initial printing, is diverted as the encryption key during the reprinting”).  
Regarding claim 13, Nakajima as modified discloses when the print instruction includes the setting indicating that data is to be deleted so as to be unrecoverable, the CPU is programmed to: assume that the image data included in the print instruction and the print data that is generated are targets to be deleted so as to be unrecoverable (Kung: column 3 lines 1-17, “If no secure file deletion is desired, then the method 10 of the present invention proceeds to a normal delete file process 14. This normal delete file process may be a traditional file deletion process described in the Background section, wherein a pointer contained in the file directory of the storage medium 15 that points to the information blocks comprising the file 20 is deleted.”); and assume that print setting information included in the print instruction is not a target to be deleted so as to be unrecoverable (Kung: column 3 lines 1-17, “If no secure file deletion is desired, then the method 10 of the present invention proceeds to a normal delete file process 14. This normal delete file process may be a traditional file deletion process described in the Background section, wherein a pointer contained in the file directory of the storage medium 15 that points to the information blocks comprising the file 20 is deleted. In this situation, the actual contents of the information in the file 20 is left untouched”, {Examiner notes that the pointer of the stored image and print data is deleted but the actual file is left untouched }).  The same motivation to modify Nakajima in view of Kung in view of Slick, as applied in claim 1 above, applies here.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima  in view of Kung in view of Slick, and further in view of Ohno (US 20020114684) (hereinafter Ohno).
Regarding claim 10, Nakajima  in view of Kung in view of Slick does not explicitly disclose the following limitations which are disclosed by Ohno, wherein the CPU is further programmed to: output the encryption key information to a sheet as a two-dimensional code image (Ohno: paragraphs 0058-0059, 0068, 0078 and 0098); and in a case of reading the image data or the print data stored in the nonvolatile storage, decode the image data or the print data by using the encryption key information obtained from image data obtained by reading the two-dimensional code image (Ohno: paragraphs 0058-0059, 0068, 0078 and 0098, “the client PC 1002 converts the form ID 302 contained in the form data 300 stored in the main memory in the step S12 and the first decryption key 303b encrypted in the step S16 into a two-dimensional bar code, thereby generating two-dimensional bar code data, which are required, as will be explained later, for executing a second printing.”).  Nakajima in view of Kung in view of Slick and Ohno are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakajima in view of Kung in view of Slick and Ohno before him or her, to modify the system of Nakajima  in view of Kung in view of Slick to include the two-dimensional code image as a key for secure print data of Ohno.  The suggestion/motivation for doing so would have been for preventing the improper reuse in the next and subsequent printing (Ohno: paragraph 0104).
Regarding claim 11, Nakajima  in view of Kung in view of Slick does not explicitly disclose the following limitations which are disclosed by Ohno, wherein the CPU is further programmed to: output the encryption key information to a sheet as a two-dimensional code image (Ohno: paragraphs 0058-0059, 0068, 0078 and 0098); and in a case of reading the image data or the print data stored in the nonvolatile storage, decode the image data or the print data by using the encryption key information obtained from image data obtained by reading the two-dimensional code image (Ohno: paragraphs 0058-0059, 0068, 0078, and 0098, “the client PC 1002 converts the form ID 302 contained in the form data 300 stored in the main memory in the step S12 and the first decryption key 303b encrypted in the step S16 into a two-dimensional bar code, thereby generating two-dimensional bar code data, which are required, as will be explained later, for executing a second printing.”).  Nakajima in view of Kung in view of Slick and Ohno are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakajima in view of Kung in view of Slick and Ohno before him or her, to modify the system of Nakajima in view of Kung in view of Slick to include the two-dimensional code image as a key for secure print data of Ohno.  The suggestion/motivation for doing so would have been for preventing the improper reuse in the next and subsequent printing (Ohno: paragraph 0104).
Regarding claim 12, Nakajima  in view of Kung in view of Slick does not explicitly disclose the following limitations which are disclosed by Ohno, wherein the CPU is further programmed to: output the encryption key information to a sheet as a two-dimensional code image (Ohno: paragraphs 0058-0059, 0068, 0078 and 0098); and in a case of reading the image data or the print data stored in the nonvolatile storage, decode the image data or the print data by using the encryption key information obtained from image data obtained by reading the two-dimensional code image (Ohno: paragraphs 0058-0059, 0068, 0078 and 0098, “the client PC 1002 converts the form ID 302 contained in the form data 300 stored in the main memory in the step S12 and the first decryption key 303b encrypted in the step S16 into a two-dimensional bar code, thereby generating two-dimensional bar code data, which are required, as will be explained later, for executing a second printing.”).  Nakajima  in view of Kung in view of Slick and Ohno are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakajima  in view of Kung in view of Slick and Ohno before him or her, to modify the system of Nakajima  in view of Kung in view of Slick to include the two-dimensional code image as a key for secure print data of Ohno.  The suggestion/motivation for doing so would have been for preventing the improper reuse in the next and subsequent printing (Ohno: paragraph 0104).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima  in view of Kung in view of Slick, and further in view of HA et al. (US 20100131753) (hereinafter HA).
Regarding claim 14, Nakajima  in view of Kung in view of Slick does not explicitly disclose the following limitations which are disclosed by HA, wherein the CPU is further programmed to: perform an exclusive OR operation for the encryption key information and the image data or for the encryption key information and the print data to thereby encode the image data or the print data (HA: paragraphs 0064-0068); and performs an exclusive OR operation for the encryption key information and the encoded image data or for the encryption key information and the encoded print data to thereby decode the encoded image data or the encoded print data (HA: paragraphs 0064-0068, “the encryption unit 120 encrypts the print data on the basis of the set encryption and decryption logic. For example, if the encryption and decryption logic are set up to use an XOR function, the encryption unit 120 applies an XOR operation between the print data received from the image processing unit 110 and a value input through a data input window according to bits, thereby encrypting the print data”).  Nakajima in view of Kung in view of Slick and HA are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakajima in view of Kung in view of Slick and HA before him or her, to modify the system of Nakajima  in view of Kung in view of Slick by including the exclusive OR operation to secure image data of HA.  The suggestion/motivation for doing so would have been to protect secret data (such as classified documents, drawings, etc.) that is allowed only within the relevant work environment from being stolen, leaked, lost, etc. (HA: paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., Maesono (US 20180059986) discloses selects a file having a size equal to or less than a size of the temporary file out of one or more files-to-be-erased stored in the second memory, treats the selected file as a file-to-be-unerased, writes the temporary file over the file-to-be-unerased stored in the second memory to thereby generate the temporary file, and after the temporary file is used in the job, treats the temporary file as a file-to-be-erased; and Ghuge (US 20130144845) discloses a combination of hardware and software includes receiving from a local computing device a request to securely delete a file.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431